NO.    95-409
           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                   1996


IN RE THE MARRIAGE OF
VALLINA R. OSTREM,
           Petitioner and Respondent,
     and




APPEAL FROM:    District Court of the Ninth Judicial District,
                In and for the County of Toole,
                The Honorable Marc G. Buyske, Judge presiding.


COUNSEL OF RECORD:
           For Appellant:
                Robert G. Olson; Frisbee, Moore & Olson,
                Cut Bank, Montana
           For Respondent:
                Daniel L. Falcon, Attorney at Law,
                Great Falls, Montana


                             Submitted on Briefs:       February 1, 1996
                                             Decided:   May 6, 1996
Filed:
Justice William E. Hunt, Sr. delivered the Opinion of the Court.


     Pursuant to Section I, Paragraph 3(c), Montana Supreme Court
1995 Internal Operating Rules, the following decision shall not be
cited as precedent and shall be published by its filing as a public
document with the Clerk of the Supreme Court and by a report of its
result to Montana Law Week,       State   Reporter   and    West    Publishing
Company.
     Appellant Robert B. Holston, Jr. (Robert) appeals the decision
of the Ninth Judicial District Court, Toole County, granting and
subsequently extending an order which temporarily enjoined him from
approaching Respondent Vallina R. Ostrem (Vallina) and the parties'
minor son.
     Affirmed.
     Robert and Vallina were divorced in 1982 and have two sons,
both of whom reside with their mother and the elder of whom
attained his majority during the course of the proceedings now
appealed.    Vallina and the boys live in the Shelby area, and Robert
temporarily moved to Shelby in 1994.        Because Vallina felt Robert
was unnecessarily and purposely disturbing her and their sons, she
obtained a preliminary injunction against him from the Toole County
Justice Court.
     Robert appealed the issuance of the preliminary injunction to
the Ninth Judicial District Court, Toole County, alleging that the
affidavit    used   to   obtain    the    injunction       was     statutorily
insufficient.    He therefore moved that the preliminary injunction

                                    2
be dismissed.          The   District   court   denied   this   motion   and
subsequently held a partial hearing regarding whether an injunction
was appropriate in this case.           During the hearing, both parties
stipulated to the continuance of the injunction, with modifica-
tions,     for a period of ninety days.
       At the end of that period, Vallina moved the District Court to
extend the effective period of the injunction, and Robert again
raised his objection that the affidavit which had been the basis
for the Justice Court's preliminary injunction was insufficient.
The District Court extended the injunction for an additional six
months, and Robert appeals.
       The grant or denial of           a preliminary injunction is a
discretionary ruling which will not be disturbed on appeal except
where there is a manifest abuse of discretion by the district
court.      Van Loan v. Van Loan (1995), 271       Mont. 176, 178-79, 895
P.2d 614, 615 (citing Atkinson v. Roosevelt County (1923), 66 Mont.
411,     214 P. 74).
         Robert here argues, as he did in the District Court, that the
affidavit underlying the preliminary injunction issued by the
Justice Court was insufficient and,             therefore,   a preliminary
injunction should never have issued on that basis.               Since   the
original injunction was flawed, he argues that the District Court
should have dismissed it and that the District Court's extension of
it was reversible error.       However, we need not to address the issue
of the sufficiency of the Justice Court's affidavit since, flawed
or not, the affidavit was not the basis for the District Court's
issuance of its own preliminary injunction.
         Section 25-33-301, MCA, provides:
        All appeals from justices' or city courts must be tried
        anew in the district court on the papers filed in the
        justice's or city court unless the court, for good cause
        shown and on such terms as may be just, allow other or
        amended pleadings to be filed in such action. .
Section 25-33-301(l), MCA.           We have repeatedly held that, under the
above     statute,      a trial de novo in the district court is an
appellant's exclusive remedy from a justice court's proceedings.
Rickett v. City of Billings (1993), 262 Mont. 339, 340, 864 P.2d
793, 794.        See also Adair v. Lake County Justice Court (1984), 213
                 -      -
Mont. 466, 692 P.2d 13; City of Hardin v. Myers (1981), 194 Mont.
248,     633 P.2d 677. Therefore, the function of the District Court
in this case was not to evaluate the propriety of the procedure
employed by the Justice Court but,              rather,   to decide de nova
whether a preliminary injunction was appropriate.
         The issuance of the preliminary injunction by the District
Court was based on the stipulation of the parties that a modified
preliminary injunction was acceptable and appropriate.            It is that
stipulation, and not the earlier affidavit, which formed the basis
for the injunction issued by the District Court.              Therefore,   the
issue      Robert     asks us   to     address--whether   the Justice Court
affidavit was procedurally sufficient--is neither material nor
within     our      jurisdiction.     "[T]he Supreme Court does not have
appellate jurisdiction to review orders of the justice court.'1
Adair,     692 P.2d at 13-14.

                                          4
     Because Robert stipulated to the preliminary injunction issued
by the District Court,   he will not be heard now to question its
validity.
     Order   affirmed


                                         Justice

We concur:




                                 5